IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEREMIE CAMPBELL,                      §
                                       §      No. 445, 2018
      Defendant Below,                 §
      Appellant,                       §      Court Below: Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      C.A. No. N1705012271
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: March 6, 2019
                          Decided:   April 1, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      This 1st day of April, 2019, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that:

      (1)    A police officer stopped a black Jeep Cherokee for traveling at an

unreasonable speed in a residential district.      The officer recognized Jeremie

Campbell, who was sitting in the back seat, and knew that Campbell had an active

capias for his arrest. After the officer placed Campbell under arrest because of the

capias, he searched the vehicle and recovered a firearm and two substances in the

seat where Campbell was sitting. The substances tested positive for marijuana and

cocaine.
         (2)     Campbell moved to suppress the evidence found in the vehicle,

claiming that the officer “did not have reasonable grounds to suspect that the driver

of the Cherokee was speeding . . . ,”1 but the Superior Court denied his motion after

a suppression hearing.

         (3)     Following a bench trial where evidence was admitted by stipulation,

Campbell was found guilty of possession of a firearm by a person prohibited,

possession of ammunition by a person prohibited, possession of marijuana, and

possession of a controlled substance.

         (4)     On appeal, Campbell challenges the Superior Court’s denial of his

motion to suppress, arguing among other things, that the court relied on an incorrect

legal standard—reasonable articulable suspicion—when it determined that the stop

of the Jeep for speeding was reasonable. According to Campbell, when an officer

merely suspects that a driver has committed a violation of law, she may stop the

vehicle if that suspicion is reasonable and articulable, but when the officer actually

observes a violation, the stop must be supported by the “more demanding” probable-

cause standard.2

         (5)     We note first that this is contrary to the position Campbell took in the

Superior Court. In his motion to suppress, Campbell invoked the reasonable-



1
    App. to Op. Br. A42 (hereinafter “A__”).
2
    Op. Br. 7–8.
                                               2
articulable-suspicion standard3 and stood by it during post-trial argument.4 But more

to the point, we reject the odd notion that a higher level of suspicion is required for

a motor vehicle stop when a police officer actually observes a violation of law than

when he merely suspects one. Simply put, if the officer has a reasonable articulable

suspicion that a driver has committed a crime or a traffic violation, 5 the officer may

conduct a traffic stop.

       (6)    Campbell also argues that the Superior Court erred when it employed a

mathematical equation to provide objective support for the officer’s subjective

estimate of the Jeep’s speed. In particular, the court applied a mathematical formula

to the officer’s testimony that he observed the Jeep travel .15 miles in 10 seconds,

implying a speed in excess of 50 miles per hour in a residential district where the

speed limit is 25 miles per hour. Campbell quibbles with the Superior Court’s

calculation because it “could only determine average speed over that distance during

that time, not the speed of the vehicle . . . when it completed that distance” at which

time “it would have been travelling much faster than 54 MPH . . . .”6

       (7)    But even if we credit Campbell’s argument, that would only support the

idea that the Jeep was going faster than 50 miles per hour at some point. Campbell



3
  A10–11.
4
  A72.
5
  Rickards v. State, 2011 WL 153643, 30 A.3d 782 (Del. 2011) (Table).
6
  Op. Br. 10.
                                              3
does not claim that 50 miles per hour is a reasonable speed for any point along his

route.

         (8)   In any case, we are satisfied that the Superior Court gave due weight to

all of the circumstances supporting the officer’s suspicion that the Jeep was traveling

at an unreasonable speed, including the officer’s experience, his familiarity with the

area, and his testimony regarding the distance the Jeep traveled over a 10-second

period. The methodological objection that Campbell raises does not undermine the

Superior Court’s conclusion that the stop was justified.

         (9)   For these reasons and for the reasons stated in its December 7, 2017

Opinion, the judgment of the Superior Court should be affirmed.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                         BY THE COURT:


                                         /s/ Gary F. Traynor
                                         Justice




                                           4